     Case 1:20-cr-00204-NONE-SKO Document 31 Filed 04/09/21 Page 1 of 3


1     HEATHER E. WILLIAMS, #122664
      Federal Defender
2     MATTHEW LEMKE, D.C. Bar #1023347
      Assistant Federal Defenders
3     2300 Tulare Street, Suite 330
      Fresno, CA 93721
4     Telephone: (559) 487-5561
      Fax: (559) 487-5950
5
      Attorney for Defendant
6     SIMON MEZA
7
8                                       IN THE UNITED STATES DISTRICT COURT
9                                    FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11     UNITED STATES OF AMERICA,                        Case No. 1:20-CR-000204-NONE-SKO
12                              Plaintiff,
13     vs.                                              STIPULATION TO VACATE STATUS
                                                        CONFERENCE AND SET CHANGE OF PLEA
14     SIMON MEZA,                                      HEARING; ORDER
15                          Defendant.                  Date: April 23, 2021
                                                        Time: TBD
16                                                      Judge: Hon. Dale A. Drozd
17
18              IT IS HEREBY STIPULATED by and between the parties hereto, and through their
19    respective attorneys of record, that the status conference set for April 21, 2021 at 1:00 p.m. be
20    vacated and that a change of plea hearing be set for Thursday, April 23, 2021, before the
21    Honorable Dale. A. Drozd. Counsel has confirmed with chambers that the Court is available to
22    hear the matter on April 23.
23              The additional time between now and the date of the change of plea hearing will allow
24    defendant to meet with counsel to discuss change of plea procedure and timeline for sentencing
25    preparation. The parties agree that the delay resulting from the continuance shall be excluded in
26    the interests of justice, including but not limited to, the need for the period of time set forth
27    herein for effective defense preparation, pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and
28    3161(h)(7)(B)(i) and (iv).

      h Meza: Stip to Set COP                           -1-
     Case 1:20-cr-00204-NONE-SKO Document 31 Filed 04/09/21 Page 2 of 3


1                Time has previously been excluded under the Speedy Trial Act, 18 U.S.C. § 3161, et
2     seq., through the April 21, 2021 status conference for inter alia defense trial preparation.
3
4
5
6
7                                                   Respectfully submitted,
8
                                                    HEATHER E. WILLIAMS
9                                                   Federal Defender
10    DATED: April 8, 2021                          /s/ Matthew Lemke
                                                    Matthew Lemke
11                                                  Assistant Federal Defender
                                                    Attorneys for Defendant
12                                                  SIMON MEZA
13
14                                                  PHILLIP A. TALBERT
                                                    United States Attorney
15
      DATED: April 8, 2021                          /s/ Philip Tankovich
16                                                  Philip Tankovich
                                                    Special Assistant United States Attorney
17                                                  Attorneys for Plaintiff
18
19
      IT IS SO ORDERED.
20
21    Dated:        April 8, 2021                                   /s/   Sheila K. Oberto            .
                                                         UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27

28

      h Meza: Stip to Set COP                          -2-
     Case 1:20-cr-00204-NONE-SKO Document 31 Filed 04/09/21 Page 3 of 3


1                                                  ORDER
2               GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that the status conference
3     set for April 21, 2021, before the Honorable Sheila K. Oberto is vacated, and a change of plea
4     hearing is set for April 23, 2021 at 9:30am before the Honorable Dale A. Drozd. The time
5     period between the date of this Order and April 23, 2021 shall be excluded in the interests of
6     justice, including but not limited to, the need for the period of time set forth herein for effective
7     defense preparation, pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv).
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

      h Meza: Stip to Set COP                           -3-
